ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 15 Jun 2021 has been entered.  Claims 11, 15-19 and 21 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger on 29 Jul 2021.
The application has been amended as follows:
11. (Currently Amended) A method comprising: 
sensing first information of a surrounding area of a vehicle with a radar sensor of the vehicle;
comparing the sensed first information of the surrounding area to a first map signature;
based on a result of the comparison to the first map signature, determining a position of the vehicle at a first precision;
based on the determined rough position of the vehicle, determining second information of the surrounding area of the vehicle including a position of at least one feature in the surrounding area of the vehicle; 
comparing the determined second information of the surrounding area, including the position of the at least one feature to a second map signature; and 
such that the position of the vehicle at the second precision permits operation of the vehicle that is not possible by exclusive determination of the position of the vehicle at the first precision.
16. (Canceled). 
19. (Currently Amended) A device of a vehicle, the device comprising: 
a radar sensor; and  at least one processor; wherein:
the radar sensor is configured to sense first information of a surrounding area of the vehicle of the vehicle; and 
the at least one processor is configured to: compare the sensed first information of the surrounding area to a first map signature;
based on a result of the comparison to the first map signature, determine a position of the vehicle at a first precision; 
based on the determined rough position of the vehicle, determine second information of the surrounding area of the vehicle including a position of at least one feature in the surrounding area of the vehicle; 
compare the determined second information of the surrounding area, including the position of the at least one feature to a second map signature; and 
based on the comparison to the second map signature, determine the position of the vehicle at a second precision that is more precise than the first precision, such that the position of the vehicle at the second precision permits operation of the vehicle that is not possible by exclusive determination of the position of the vehicle at the first precision.
Allowable Subject Matter
Claims 11, 15, 17-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:

“comparing the sensed first information of the surrounding area to a first map signature;
based on a result of the comparison to the first map signature, determining a position of the vehicle at a first precision;
based on the determined rough position of the vehicle, determining second information of the surrounding area of the vehicle including a position of at least one feature in the surrounding area of the vehicle; 
comparing the determined second information of the surrounding area, including the position of the at least one feature to a second map signature; and 
based on the comparison to the second map signature, determining the position of the vehicle at a second precision that is more precise than the first precision, such that the position of the vehicle at the second precision permits operation of the vehicle that is not possible by exclusive determination of the position of the vehicle at the first precision.” 
as recited by claim 11 and similarly recited in claim(s) 19, over any of the prior art of record, alone or in combination.  Claims 15-18 and 21 depend on claims 11 and 19; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648